Citation Nr: 0943667	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  07-35 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for service-connected psychiatric disability variously 
diagnosed as posttraumatic stress disorder (PTSD), 
schizophrenia, and dementia, for accrued benefit purposes.

2.  Entitlement to an effective date prior to January 3, 
2006, for the grant of a 100 percent disability rating for 
service-connected psychiatric disability, for accrued benefit 
purposes.

3.  Entitlement to an effective date prior to January 3, 
2006, for the grant of entitlement to special monthly 
compensation based on need for aid and attendance for accrued 
benefit purposes.




REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers  


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to November 
1945.  He died in May 2006.  The appellant is advancing her 
claims as the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2006, 
a statement of the case was issued in September 2007, and a 
substantive appeal was received in November 2007.

The appellant testified at a Board hearing in August 2009.  A 
transcript of this hearing is of record.

The Board has refashioned the issues on appeal, as reflected 
above, to best reflect the nature of the appellant's 
contentions properly before the Board at this time.  In the 
Board's view, each of the issues identified above has been 
properly raised and appealed to enter the Board's 
jurisdiction at this time.  As discussed in more detail 
below, the Board finds that the Veteran had appeals pending 
at the time of his death for 1) entitlement to a compensable 
initial disability rating for service-connected PTSD, 2) 
entitlement to an earlier effective date for the grant of a 
100 percent disability rating for dementia and schizophrenia, 
and 3) entitlement to an earlier effective date for special 
monthly compensation based on need for aid and attendance.

In October 2006 the Veteran's widow initiated her claim for 
"accrued benefits [due] to my husband back to 6-29-2001."  
June 29, 2001, is the effective date for the grant of service 
connection for PTSD with a 0 percent rating; the Board 
believes that the appellant's claim references, with 
reasonable clarity, the Veteran's appeal for a higher initial 
disability rating for PTSD.  The RO appears to have 
considered this claim, but found that the appellant was 
barred from such an avenue to accrued benefits.  Although not 
entirely clear, the RO's November 2006 rating decision and 
subsequent statements of the case appear to suggest that the 
RO found that a claim for an increased initial rating for 
PTSD was barred for accrued benefits purposes; the RO stated 
"a Notice of Disagreement was received on the evaluation of 
PTSD ....  However, this appeal ended whenever your husband 
died...."  The appellant's representative, in the course of 
perfecting the appeal, has expressly disagreed with this 
determination.  The Board finds that it has jurisdiction over 
the issue of entitlement to an initial compensable disability 
rating for service-connected psychiatric disability for 
accrued benefits purposes, arising from the Veteran's appeal 
of the noncompensable rating assigned effective from June 29, 
2001.

Furthermore, as also discussed below, the Board finds that 
the medical evidence of record at the time of the Veteran's 
death presents a picture of a highly complex psychiatric 
pathology with multiple interrelated diagnoses in 
controversy; certain diagnoses are disputed, others may be 
obscured by the symptoms of another, and the pathology is 
shown to involve a substantial amount of interrelatedness and 
mutual aggravation between the various indicated diagnoses.  
In this particular case, where all of the various psychiatric 
diagnoses are now recognized to be service-connected but 
distinctions between the diagnoses are highly unclear, the 
Board finds that it is most appropriate to discuss the 
Veteran's service-connected psychiatric pathology all at 
once, rather than attempt to partition consideration of each 
individual diagnosis within the complex picture.  
Accordingly, the Board has refashioned the issues on appeal 
to refer to a 'service-connected psychiatric disability 
variously diagnosed as PTSD, schizophrenia, and dementia."  
(The Board notes, merely in passing, that the Court of 
Appeals for Veterans Claims (Court) recently found that the 
use of  'condition(s)' in regulation 38 C.F.R. § 3.159(a)(3) 
indicates that a single claim can encompass more than one 
condition and that an appellant can reasonably expect that 
alternative current conditions within the scope of the filed 
claim will be considered.  Clemons v. Shinseki, 23 Vet. App. 
1 (2009)).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an effective date prior to 
January 3, 2006 for the grant of entitlement to special 
monthly compensation based on need for aid and attendance for 
accrued benefit purposes is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran initiated a timely appeal for assignment of a 
higher initial disability rating for service-connected 
psychiatric disability in an April 2005 notice of 
disagreement; this appeal remained pending at the time of the 
Veteran's death.

2.  The Veteran initiated a timely appeal for assignment of 
an earlier effective date for the 100 percent rating assigned 
for service-connected psychiatric disability in an April 2006 
notice of disagreement; this appeal remained pending at the 
time of the Veteran's death.

3.  Since the date of the earliest claim for service 
connection on June 29, 2001, the Veteran's service connected 
psychiatric pathology (variously diagnosed as PTSD, dementia, 
and schizophrenia) was manifested by total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; delusions or 
hallucinations; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives and own personal history.

4.  No claim of entitlement to service connection for the 
Veteran's psychiatric pathology was pending prior to June 29, 
2001.


CONCLUSIONS OF LAW

1.  At the time of the Veteran's death, the criteria for 
entitlement to an initial disability rating of 100 percent 
for the service connected psychiatric pathology, variously 
diagnosed as PTSD, dementia, and schizophrenia were met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.130, Diagnostic Codes 9203, 9411 (2006).

2.  At the time of the Veteran's death, there was no legal 
basis for an effective date prior to June 29, 2001, for the 
grant of service connection for psychiatric disability, 
variously diagnosed as PTSD, dementia, and schizophrenia.  38 
U.S.C.A. §§ 5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.155, 
3.400 (2009).

3.  The criteria have been met for entitlement of the 
appellant to accrued disability compensation based on the 
Veteran's pending claim of entitlement to an initial 
compensable disability rating for service-connected 
psychiatric disability; a 100 percent disability rating from 
the date of the Veteran's June 29, 2001 claim was warranted.  
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In light of the favorable decision as it relates to 
the issue of the grant of a maximum 100 percent initial 
disability rating for service-connected psychiatric 
disability (including the PTSD diagnosis), no further 
discussion of VCAA is necessary with regard to that issue.

Congress, in enacting the VCAA, noted the importance of 
balancing the duty to assist with 'the futility of requiring 
VA to develop claims where there is no reasonable possibility 
that the assistance would substantiate the claim.'  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (quoting 146 CONG. 
REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. 
Rockefeller)).  When the law and not the evidence is 
dispositive of the claim, the VCAA is not applicable.  See 
Mason, 16 Vet. App. at 132 (VCAA not applicable to a claim 
for nonservice-connected pension when the claimant did not 
serve on active duty during a period of war); Smith (Claudus) 
v. Gober, 14 Vet. App. 227 (2000) (VCAA did not affect a 
federal statute that prohibited payment of interest on past 
due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).

In this case, the law is dispositive with regard to the only 
partially adverse determination in this decision, regarding 
the issue of entitlement to an earlier effective date.  The 
Board notes that the Board's decision in effect establishes a 
100 percent disability rating for psychiatric disability from 
June 29, 2001.  The appellant's only suggestions of possible 
bases for entitlement to an even earlier effective date do 
not involve any controversies of fact; rather, these 
suggestions involve only questions of whether certain items 
in the claims file may be construed as legally sufficient to 
establish an earlier date of claim.  The Board addresses 
those legal questions in this decision, and there is no 
controversy of fact raised or involved in the resolution of 
that issue.  Thus, as the law is dispositive in the issue of 
entitlement to an earlier effective date, the VCAA is not 
applicable.

Analysis

Accrued Benefits

At the time of his death, the Veteran had a pending appeal 
for entitlement to a compensable initial disability rating 
for service-connected PTSD.  Prior to the Veteran's death, a 
February 2005 RO rating decision gave effect to a Board grant 
of service connection for PTSD; this RO rating decision 
further determined that a noncompensable initial disability 
rating was to be assigned.  In April 2005, the Veteran's 
representative submitted a notice of disagreement with that 
rating determination.  A statement of the case was issued on 
this matter in November 2005, and a substantive appeal was 
filed in December 2005.  In March 2006, the RO granted 
entitlement to service connection for "dementia and 
schizophrenia" and assigned a 100 percent disability rating 
effective from January 3, 2006, the date the RO identified as 
the earliest correspondence raising the claim for service 
connection for dementia and schizophrenia.  An appeal of the 
effective date assigned in the March 2006 RO rating decision 
was also appealed, the appeal was initiated with an April 
2006 notice of disagreement, prior to the Veteran's death.

The Veteran died in May 2006.  In October 2006 the Veteran's 
widow initiated her claim for "accrued benefits [due] to my 
husband back to 6-29-2001."  The RO has since adjudicated 
the issue of entitlement to an earlier effective date for the 
grant of service connection for dementia and schizophrenia 
for accrued benefit purposes on the merits.  Although not 
entirely clear, the RO's November 2006 rating decision and 
subsequent statements of the case appear to suggest that the 
RO found that a claim for an increased initial rating for 
PTSD was barred for accrued benefits purposes; the RO stated 
"a Notice of Disagreement was received on the evaluation of 
PTSD ....  However, this appeal ended whenever your husband 
died...."  However, the Board does not find that the appellant 
in this case is barred from pursuing an accrued benefits 
claim deriving from the Veteran's appeal for an increased 
initial disability rating that was pending at the time of his 
death.

The Veteran's claims terminated with his death.  See Landicho 
v. Brown, 7 Vet. App. 42, 47 (1994).  However, the 
regulations set forth a procedure for a qualified survivor to 
carry on, to a limited extent, a deceased Veteran's claim for 
VA benefits by submitting a timely claim for accrued 
benefits.  38 U.S.C.A. § 5121.  Thus, while the claim for 
accrued benefits is separate from the claim of entitlement to 
an earlier effective date, the accrued benefits claim is 
derivative of the Veteran's claim and the appellant takes the 
Veteran's claim as it stood on the date of his death.  See 
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed.Cir. 1996); 
Jones v. West, 146 F.3d 1296 (Fed.Cir. 1998).  The Veteran 
died in May 2006, and the claim for accrued benefits was 
received in October 2006.  The Board finds that, at the time 
of his death, the Veteran had an appeal pending for 
entitlement to an increased initial disability rating for 
PTSD in addition to the issue of entitlement to an earlier 
effective date for the grant of service connection for 
dementia and schizophrenia.

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits to which 
the Veteran was entitled at the time of his death under 
existing ratings or based on evidence in the file at the time 
of the Veteran's death.  38 U.S.C.A. § 5121(a); 38 C.F.R. 
§ 3.1000.  Here, the appellant is advancing essentially the 
same claim for an increased initial disability rating for 
psychiatric disability, for accrued benefits purposes, which 
the Veteran had pending at the time of his death.

Increased Rating

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal 
arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

The Veteran's service connected PTSD was rated by the RO 
under the provisions of Diagnostic Code 9411, and the 
'dementia and schizophrenia associated with post traumatic 
stress disorder' was rated under Diagnostic Code 9203.  Under 
the applicable criteria for the Veteran's psychiatric 
pathology, as set forth at 38 C.F.R. § 4.130, the Veteran's 
disability was to be evaluated under the General Rating 
Formula for Mental Disorders.  Under that formula, a 100 
percent schedular rating is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

In the Board's view, the Veteran's substantial psychiatric 
pathology is persuasively shown to have resulted in 
impairment meeting the criteria for a 100 percent disability 
rating as of the date the Veteran's first claim for service 
connection for his psychiatric pathology was received.  An 
initial disability rating of 100 percent was supported by the 
evidence of record at the time of the Veteran's death.

Evidence including a February 2003 report from a treating VA 
psychiatrist indicates that during the period on appeal the 
Veteran "lives in a residential care home and has lived in 
supervised group homes for several years.  He is on 
antipsychotic medicine and does not do well when it is 
reduced or taken off."  The February 2003 report stated that 
PTSD "is the primary psychiatric disorder."  The Board also 
notes, in passing, that the February 2003 report makes 
reference to difficulties the Veteran had with paranoid 
delusions as recently as in the late 1990's.

A July 2003 VA examination report shows that the Veteran had 
"very little spontaneous speech," "was slightly disheveled 
and preoccupied," and "[a]lthough there was eye contact, I 
[the examiner] did not get the impression that he in fact 
looked at me, but he was in fact looking at a point behind 
me."  The Veteran's responses to questions were "very 
short" and "[s]ome of the answers were totally 
irrelevant."  The examiner noted that "[t]here were 
occasions when his speech was so incoherent as to be 
uninte[l]ligible."  The Veteran was "unable to remember any 
of the things that happened during the war with any degree of 
coherence."  The Veteran's memory impairment was further 
indicated by notes that he "was unable to even tell me where 
his ex-wife lived, anything about his daughter and any other 
aspect of his family."  The Veteran was also noted to be 
unable to identify where his group home was located.  The 
Veteran's impairments of thought, memory, and communication 
were so severe as to render the examiner "unable to continue 
with the examination in view of his [the Veteran's] extreme 
indifference and his inability to give me reasonable 
answers."  The severe level of impairment indicated by this 
evidence is consistent with the rest of the record, and is 
not meaningfully contradicted by any other evidence.

The Board finds that the criteria for a 100 percent 
disability were met, as shown in the details of the Veteran's 
psychiatric impairment developed for the record in connection 
with the appeal arising from the June 2001 claim for service-
connected compensation.  The record shows total occupational 
and social impairment due to such symptoms as gross 
impairment in thought processes and communication, delusions, 
at least intermittent inability to perform activities of 
daily living (unable to live outside of the care of a group 
home), disorientation, and severe memory loss regarding close 
relatives.

The Board notes that the Veteran had an appeal pending 
seeking a higher initial disability rating for his service 
connected PTSD at the time that service connection was 
granted for 'dementia and schizophrenia associated with post 
traumatic stress disorder."  Indeed, the claims file 
reflects that the grant of service connection for dementia 
and schizophrenia followed from correspondence between the RO 
and the Veteran's representative concerning the Veteran's 
appeal for a higher initial disability rating for PTSD.

It is the Board's view that the individual service-connected 
diagnoses of PTSD, dementia, and schizophrenia are each 
intertwined with each other; the set of competent psychiatric 
evidence discussing the Veteran's complex service-connected 
psychiatric pathology collectively supports this 
characterization.  The Board finds that the March 2006 grant 
of service connection for dementia and schizophrenia with 
assignment of a 100 percent rating contemplates the severity 
of symptoms associated with the broader psychiatric pathology 
on appeal from the June 2001 claim.  There is no suggestion 
in the evidence of record that the Veteran's disability was 
less severe at the time of the June 2001 claim than it was at 
the time of the January 2006 effective date assigned for the 
100 percent disability rating for dementia and schizophrenia.

The Board acknowledges that the July 2003 VA examination 
report indicated that "[h]is present condition as regards 
his mental status, his social functioning, and his mental 
competency are the result of a chronic schizophrenia and not 
the result of a posttraumatic stress disorder.  Indeed, I am 
unable to find a single symptom of PTSD at this time."  This 
finding was cited as the basis of the RO's assignment of an 
initial noncompensable disability rating for PTSD.  However, 
the Board finds that the 100 percent disabling symptoms 
associated with the service connected dementia and 
schizophrenia secondary to PTSD, for which service connection 
was established during the course of the appeal for a higher 
initial rating for PTSD, are symptoms of a broad service-
connected psychiatric pathology contemplated in that appeal 
stemming from the June 2001 claim.

In any event, the Board also notes that the probative 
evidence persuasively indicates that the Veteran's 100 
percent disabling symptoms may properly be attributed to 
PTSD.  The February 2003 VA psychiatrist's report was 
authored by a psychiatrist who had "seen, treated and 
followed this patient since [he] started at the Chillicothe 
VAMC in mid 1995."  Significantly, this highly familiar 
psychiatrist indicates that although the Veteran had 
schizophrenia and PTSD, PTSD was "the primary psychiatric 
disorder."  Private psychiatric opinions of record further 
support this finding.  The August 2004 private psychiatric 
opinion from Dr. Evers concludes that "it is at least as 
likely as not, that based upon his diagnosis of Posttraumatic 
Stress Disorder, using our current terminology, that that 
condition is responsible for his current incompetence."  The 
June 2004 private psychiatric opinion from Dr. Heinbaugh 
explains that the Veteran "was tragically and chronically 
suffering from PTSD and was clearly incompetent when he was 
diagnosed with schizophrenia in the 1950's.  If his 
schizophrenia (or OBS [organic brain syndrome]) were to 
disappear, ... the veteran would continue to be incompetent and 
totally disabled because of his PTSD."  Both of these 
private medical opinion contain probative competent expert 
conclusions informed by review of pertinent medical history, 
explained rationales, and consideration of the partially 
contrary July 2003 VA examination report.  Therefore, the 
Board finds that the Veteran's 100 percent disabling 
psychiatric symptoms were persuasively attributed to his PTSD 
for the entire period following the June 2001 filing of the 
claim for service connection for that psychiatric diagnosis.

In sum, the Board finds that the Veteran's psychiatric 
pathology, with its various diagnoses, met the criteria for a 
100 percent disability rating from the date of the original 
claim for service-connected benefits in June 2001.  To the 
extent that the current appeal encompasses the appellant's 
claim for a higher initial disability rating for PTSD for 
accrued benefit purposes, the Board finds that a full grant 
of a 100 percent disability rating from the date of the 
original June 2001 claim is warranted.



Earlier Effective Date

The Board acknowledges that the appellant's representative 
has suggested, including in written correspondence and at the 
August 2009 hearing, alternative theories for consideration 
of an earlier effective date for the grant of service 
connection for dementia and schizophrenia for accrued 
benefits purposes.  The Veteran also had a pending appeal for 
an earlier effective date for the grant of service connection 
for dementia and schizophrenia at the time of his death, and 
the appellant's contentions encompass a claim for such an 
earlier effective date for accrued benefits purposes.  Thus, 
the Board has considered these alternative theories, 
including to the extent that they might contemplate the 
assignment of an effective date for service-connected 
psychiatric disability earlier than the June 2001 date of 
claim identified above in this Board decision.

The appellant's representative suggested that the Board might 
consider the VA's September 1981 response to Congressional 
correspondence as a basis for finding that a claim of service 
connection was open as of that date.  During the hearing, the 
appellant's representative discussed that "there could be an 
argument I supposed that ... the letter from the VA to Senator 
Byrd didn't [say] send us a new claim for compensation.  It 
said 'Send us some evidence.'"  The representative asks, 
"[d]id it just stay open from September 23rd, 1981 until they 
got the evidence all assembled and accumulated and made a 
decision ... in 2006[?]  They didn't ask for ... a new form 
requesting compensation, they ask for evidence, we gave 'em 
evidence."  The representative then does indicate that this 
is not a primary theory of entitlement in this case, but is 
advanced as an alternative theory in seeking various 
possibilities for establishing an effective date for the 100 
percent rating back to at least June 2001.

The Board does not find that the September 1981 VA letter 
legally created a claim of entitlement to service connection 
for psychiatric disability.  The letter was issued in 
response to an inquiry regarding the Veteran's claim for 
certain pension benefits.  There is no suggestion that the 
Veteran or any authorized surrogate filed a claim of 
entitlement to service connection at that time, nor can the 
Board find that the VA letter otherwise created such a claim.  
Indeed, the pertinent section of the September 1981 VA letter 
states: "If [the Veteran] wishes to file a claim for service 
connection for his nervous condition, he may do so by sending 
us medical evidence which tends to relate the condition to 
military service."  This expresses that no claim was pending 
at that time, but that evidence relating a disability to 
military service would be necessary to establish service 
connection if such a benefit were to be sought.  There is no 
indication in this case that any pertinent claim actually 
asserting entitlement to service connection for psychiatric 
disability was received prior to June 2001.

The Board also notes that any mere receipt of the Veteran's 
treatment records by VA do not raise an implied claim for 
service connection prior to the clearly documented claim for 
service connection in June 2001.  The mere presence of 
medical evidence of a disability does not show an intent on a 
veteran's part to seek service connection and therefore does 
not constitute a claim; rather, a veteran must assert a claim 
either expressly or impliedly.  VA is not required to conjure 
up issues not raised by the claimant.  Brannon v. West, 12 
Vet. App. 32, 35 (1998).

Therefore, to the extent that this appeal encompasses a claim 
of entitlement to an effective date earlier than June 2001 
for service-connected benefits for psychiatric disability 
(for accrued benefit purposes), the Board finds no such 
earlier effective date is warranted.  (However, as discussed 
above, the appeal has effectively been granted to the extent 
of the appellant's primary contention of entitlement to a 100 
percent disability rating for the Veteran's psychiatric 
disability effective from June 2001 for accrued benefit 
purposes.)




ORDER

Entitlement to an initial disability rating of 100 percent 
for service-connected psychiatric disability variously 
diagnosed as posttraumatic stress disorder (PTSD), 
schizophrenia, and dementia is warranted for accrued benefit 
purposes.  To this extent, the appeal is granted, subject to 
applicable laws and regulations governing payment of VA 
monetary benefits.

Entitlement to an effective date of June 29, 2001 (but no 
earlier) is warranted for the assignment of a 100 percent 
disability rating for service-connected psychiatric 
disability for accrued benefit purposes.  To this extent, the 
appeal is granted.


REMAND

The March 2006 RO rating decision that granted entitlement to 
service connection for dementia and schizophrenia also 
considered and granted entitlement to special monthly 
compensation.  The RO awarded special monthly compensation 
based on aid and attendance effective from January 2006, the 
same date as the effective date for the 100 percent rating 
for psychiatric disability.  The Veteran initiated an appeal 
for an earlier effective date; that appeal was pending at the 
time of his death, and the appellant's current appeal 
encompasses a claim for an earlier effective date for the 
purposes of accrued benefits.

With respect to payment of special monthly compensation, 
compensation at the aid and attendance rate is payable when 
the veteran, due to service-connected disability, has 
suffered the anatomical loss or loss of use of both feet or 
one hand and one foot, or is blind in both eyes, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l).  
Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which, by 
reason of the particular disability, cannot be done without 
aid; inability of the claimant to feed himself/herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment.  
'Bedridden' will be a proper basis for the determination, and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

Special monthly compensation is also payable where the 
veteran has a single service-connected disability rated as 
100 percent, without resort to individual unemployability, 
and, in addition: (1) has a service-connected disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service- connected 
disability, and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
as a result of his or her service-connected disabilities to 
his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

The Board observes that the effective date assigned for the 
special monthly compensation was January 3, 2006, the same 
effective date assigned for the grant of service connection 
for dementia and schizophrenia; the special monthly 
compensation was awarded on the basis of the severity of 
service-connected psychiatric disabilities rated 100 percent 
disabling, but which were rated noncompensably disabling (or 
not formally established to be service-connected) prior to 
January 3, 2006.  In considering the appellant's claim for an 
earlier effective date for the special monthly compensation 
for accrued benefits purposes, the RO's determination has 
stopped at noting that no compensable disability ratings for 
service-connected disabilities were in effect prior to 
January 3, 2006.  The Board's decision above finds that a 100 
percent disability rating for psychiatric disability is 
warranted from June 29, 2001.  This revision is highly 
pertinent to the criteria for possible entitlement to an 
earlier effective date for special monthly compensation for 
accrued benefits purposes.

The Board finds that a remand is most appropriate at this 
time to afford the claim proper consideration at the RO-
level, with any new appropriate development and consideration 
of all of the criteria for an earlier effective date in light 
of the new revision of the service connected disability 
ratings in this case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

After any additional development which may 
be deemed necessary in light of the 
revised service-connected disability 
ratings / effective dates assigned by the 
Board, the RO/AMC should review the 
expanded record and readjudicate the 
appellant's claim of entitlement to an 
earlier effective date for special monthly 
compensation for accrued benefit purposes.  
If that claim is not resolved to the 
appellant's satisfaction, the RO/AMC 
should issue a supplemental statement of 
the case and afford the appellant and her 
representative an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


